Dickerson, J.
By the various acts of congress, passed to provide a revenue, and to guard against frauds upon the same, it is made unlawful, fradulently or knowingly to import or bring into the United States goods, wares, or merchandise, without entering them at the custom-house, and complying with the laws and regulations respecting the same. This requirement obtains both with respect, to free and dutiable articles, and also to those that having been once within the United States, and removed therefrom, are brought back for use therein.. The entries and doings at the custom-house furnish the revenue officers with the evidence by which, aside from proof of identity, they may determine whether goods, wares, or .merchandise, found to have come into the United States from a foreign country, are liable to seizure and forfeiture. Hence when *447the owner of any goods, wares, or merchandise, which have been duly removed from the United States, wishes to bring them back thereto, he must signify such purpose at the custom-house, and take the necessary steps to justify their return; so, also, if he would remove goods from the United States for a temporary purpose, intending to bring them back. Otherwise such articles being found in the United States will be liable to seizure and forfeiture. A remedy for any hardship that may result from such stringent enactments is provided in the authority given to the secretary of the treasury to remit any fine, penalty, or forfeiture thus incurred, when, in his opinion, there has been no willful negligence, or intention to defraud the government. Act of March 2,1799,1 Statutes at Large, 677; Act of July 18, 1866, “ to prevent smuggling and further purposes; ” Act of June 27, 1864, § 8, c. 164; Act of May 16, 1866, c. 82.
In general, when goods, wares, or merchandise have been brought into the United States in violation of the revenue laws, they are absolutely forfeited to the United States, and the forfeiture takes place at the time the offense was committed. Nor is an innocent purchaser of such property protected in his title. United States v. 1960 bags of coffee, 8 Cranch, 398; Gibson v. Hoyt, 3 Wheat. 246; Caldwell v. United States, 8 How. 381.
The horse in controversy was raised in Canada. He was brought into the United States, returned to Canada, and again brought back to the United States. On these three occasions he was duly entered at the custom-house. The purchaser of the horse took him over the line a short distance into Canada, to a race; kept him there six weeks, and brought him back to the United States without entering him at the custom-house, either when he took him into Canada or brought him back to the United States. He sold him to defendant Nov. 10, 1866, without telling him that he was a Canadian horse. The defendant kept the horse till June, 1867, when lie sold liim to the plaintiff in good- faith, without knowing that he was smuggled, or claimed to he smuggled. The horse was sold by the United States revenue officers in September, 1867.
*448The vender in possession of personal property impliedly warrants his title to the thing sold, and is bound to compensate the purchaser for the loss resulting from the want of a good title. The horse, having been brought into the United States in violation of the revenue laws, became liable to forfeiture to the United States by that act. The defendant had no title to the horse when he sold him to the plaintiff; and the plaintiff is entitled to recover the value of the horse of the defendant at the time of the seizure by the revenue officers.
Appleton, C. J.; Cutting, Kent, Walton, DaneoRth, and Tapley,' JJ., concurred.